Citation Nr: 1103547	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-19 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD). 

2.  Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2006 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona. 

The Board notes that the record raises an informal claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to the Veteran's service-connected 
PTSD (see November 2005 VA examination).  The issue of whether 
entitlement to TDIU is warranted as a result of that disability 
is part and parcel of the increased rating claim.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted 
on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the pendency of the appeal the Veteran's PTSD has been, 
and is currently manifested by occupational and social impairment 
with deficiencies in most areas and the inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD have 
been met.  38 U.S.C.A. § 1155, 5103, 5103a, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO reviewed the report of a November 2005 VA examination as 
an informal claim for increase.  Substantially compliant notice 
was sent in an April 2007 statement of the case and a May 2008 
letter.  The claim was readjudicated in November 2008, September 
2009, and November 2009 supplemental statements of the case.  
Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, private treatment records, 
obtained VA outpatient treatment records, provided the Veteran 
examinations, and assisted the Veteran in obtaining evidence.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

Increased Rating 

The Veteran maintains that he is entitled to a disability rating 
greater than 50 percent for his service-connected PTSD 
disability.  In that regard, disability evaluations are 
determined by the application of a schedule of ratings, which are 
based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including sections 
4.2, the regulations do not give past medical reports precedence 
over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In the present case, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

PTSD

In the October 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent rating pursuant to 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective March 19, 
2004, the date of claim.  The Veteran was afforded a VA 
examination in November 2005 which the RO took as an informal 
claim for increased rating.  See 38 C.F.R. § 3.157.  In the 
January 2006 rating action on appeal, the RO continued the 50 
percent disability evaluation.  

Under the General Rating Formula for Mental Disorders, PTSD is 
evaluated as 50 percent disabling when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is assigned when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
of names of close relatives, own occupation or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  See Carpenter v. Brown, 8 Vet. App. 240 (1995).

Evidence relevant to the severity of the Veteran's PTSD includes 
VA examinations, VA outpatient treatment records, letters from 
the Veteran's friend, a counselor at the Vet Center, and his 
private chiropractor.  

The Veteran underwent a VA examination in November 2005.  At the 
time, the Veteran reported experiencing guilt, crying spells, and 
suicidal ideation.  He reported that he has thought about 
crossing the center line while driving his truck in traffic.  The 
Veteran retired from truck driving in January 2005; however, his 
symptoms have increased since his retirement, including, anxiety, 
exaggerated startled response, problems with concentration and 
memory, and intrusive thoughts of combat.  He reported 
experiencing difficulty sleeping at times, as well as nightmares.  
The Veteran is isolative; he avoids people in general, screens 
all of his calls to avoid people and avoids crowds.  The Veteran 
has been married and divorced five times.  He has four 
stepchildren, but indicated that he had trouble raising his 
stepdaughters.  Currently, he lives alone but has had a 
girlfriend for the past seven years, whom he had been avoiding 
"more and more.  The Veteran has been a truck driver for many 
years, but the driving began to bother him, especially the noise 
such as back firing and he felt too stressed, and he ended up 
retiring this past January.  

On mental status examination, the Veteran was fully oriented in 
all spheres.  His affect was blunted.  His mood was anxious.  His 
thought process was linear and goal directed, without evidence of 
psychosis.  His speech was of normal rate and rhythm.  His eye 
contact was fair.  His judgment has been impaired by his PTSD 
symptoms.  His insight was minimal due to lack of treatment for 
PTSD.  His memory and concentration were diminished.  The Veteran 
denied suicidal or homicidal ideation.  

The diagnosis was chronic severe PTSD and assigned a GAF score of 
40.  The examiner opined that the Veteran's symptoms have greatly 
increased since he retired in January 2005.  Specifically, the 
Veteran's anxiety has greatly increased and manifests itself in 
increased nightmares and hypervigilence.  The Veteran is more 
depressed and thinks about combat situations which cause him to 
feel survivor's guilt.  The Veteran sometimes has suicidal 
thoughts, however, without specific intent.  His mood, judgment, 
and self-esteem have all been impacted by the increased PTSD 
symptoms.  The examiner further opined that clearly, the 
Veteran's ability to work was directly impacted by PTSD, in that 
he became too stressed to continue driving a truck due to his 
PTSD.    

VA outpatient treatment records dated in February 2006 to April 
2007 demonstrate that the Veteran attended PTSD group counseling 
sessions.  

The Veteran underwent a second VA examination in June 2007.  At 
the time, the Veteran reported difficulty sleeping; some nights 
he sleeps excessively and other nights he does not sleep.  He 
reported experiencing nightmares three times per week, as well as 
intrusive thoughts on a daily basis followed by an increased 
level of anxiety.  He reported significant hypervigilence, 
including generalized fearfulness and specific fearfulness of 
being attacked.  He reported experiencing exaggerated startled 
response for noises such as thunder, as well as unexpected 
touches.  He reported experiencing suicidal ideation when he was 
working; which has decreased since his retirement, but he still 
has these thoughts on occasional.  The Veteran currently lives 
alone; however, he is close to his brother, maintains contact 
with his sister, and has had a significant other for the past 
nine years.  The Veteran also has two or three friends whom he 
engages in social activities with.  The Veteran is currently 
retired.

On mental status examination, the Veteran was clean and casual.  
His immediate and recent memories were intact and his remote 
memory was satisfactory.  He was oriented in all spheres.  His 
speech was normal as to rate, volume, emotional, and tone.  His 
thought process was spontaneous and sometimes overabundant with 
detail.  His continuity of thought contained some rambling.  He 
could be goal directed and relevant when refocused by the 
examiner.  His thought content did not contain any suicidal or 
homicidal ideation.  There were no delusions, ideas of reference 
or feelings of unreality.  His abstract ability was satisfactory.  
His concentration was intact.  His mood was anxious and his 
affect was broad.  He was alert, responsive, and cooperative.  
His judgment was adequate.  His insight was fair.  Upon 
examination and review of the Veteran's claims file, the examiner 
diagnosed the Veteran with chronic PTSD and assigned a GAF score 
of 45.  

In an August 2007 letter, K.W., M.S.W., the team leader from the 
Vet Center, submitted a letter indicating that the Veteran has 
been a client since February 2006.  K.W. reported that the 
Veteran is seen two times per month in a group; he has completed 
the PTSD group and is presently in a skills group to help him 
deal with any current issues that arise.  At the present time, 
the Veteran was experiencing sleep disturbance, anxiety, 
isolation from family and friends, and was having a hard time 
concentrating.  The Veteran was noted be divorced and living 
alone.  

In a June 2008 letter, M.F., the Veteran's former girlfriend and 
more recently a friend who has known the Veteran for the past 
nine years, reported that the Veteran has difficulty trusting 
others; he does not allow people to get close.  M.F. reported 
that the Veteran consumes several bottles of beer daily; the 
Veteran indicated to M.F. that while some take anti-depressants, 
he drinks to ease his pain.  M.F. reported that the Veteran 
experiences difficulty with decisions and long-term commitments; 
he starts a project and rarely gets it done.  She further 
reported that the Veteran has severe reactions to sudden noises, 
such as thunder, where he jumps and tries to duck or get low.  
She also reported that the Veteran experiences nightmares, where 
he cries out with his arms and legs flailing.  She finally 
reported that the Veteran experiences difficulty with his short 
term memory.  

VA outpatient treatment records dated from August 2008 to 
November 2008 note diagnoses of PTSD.  Records dated in June 2008 
through October 2008 indicate that the Veteran experiences lack 
of motivation, depression nightmares, memory problems, intrusive 
thoughts, anger, and utilizes self-medication to sleep due to his 
PTSD.  The records include GAF scores of 45, assigned in August 
and November 2008.  

The Veteran underwent a VA examination in February 2009, at which 
time he reported that he has positive relationship with his 
brother and a "pretty good" relationship with his sister.  The 
Veteran reported that he has been married just once, which lasted 
five years and ended in divorce.  He indicated that he is still 
friendly with his ex-wife, her husband, and his ex-wife's 
children.  The Veteran has four stepchildren whom he has contact 
with.  He currently lives alone but has maintained a long-term 
relationship with his significant other.  The Veteran retired 
from his truck driving position in January 2005; the Veteran 
reports that he retired because of his physical health, including 
a hearing problem.  The Veteran manages his own activities of 
daily living.  The Veteran has several interests, including 
walking on a daily basis, playing with his dog, working on old 
cars, and taking a drive.  The Veteran socializes with both his 
family and with non-family members, including going to a 
restaurant everyday to socialize with others. The Veteran 
consumes alcohol, but claims he does not overdo it.  He denied 
the use of drugs or tobacco.  


On mental status examination, the Veteran was clean and casually 
dressed.  His immediate and recent memories were intact and 
remote memory was satisfactory.  He was oriented in all spheres.  
His speech was normal as to rate and volume, emotion and tone.  
His thought process production was spontaneous and abundant.  His 
continuity of thought contained a considerable amount of 
rambling.  The Veteran could be goal-directed and relevant when 
refocused by the examiner.  There were no suicidal or homicidal 
ideations.  There were no ideas of reference, feelings of 
unreality, or delusions.  His abstract ability was satisfactory.  
His concentration was intact.  He demonstrated some loss of focus 
and concentration by occasionally losing his train of thought 
while answering the examiner's questions.  His mood was anxious, 
although he did have an appropriate sense of humor and engaging 
manner.  His range of affect was broad.  He was alert, 
responsive, and cooperative.  His judgment was adequate.  His 
insight was fair.  

Upon examination and review of the Veteran's claims file, the 
examiner diagnosed the Veteran with chronic PTSD and assigned a 
GAF score of 45.  In providing this diagnosis, the examiner noted 
that the Veteran was also noted to have a GAF score of 45 on the 
June 2007 VA examination.  The examiner noted that the Veteran 
retains social contact with his ex-wife and her family, with his 
siblings, and he socializes regularly with non-family members on 
a daily basis.  The examiner further noted that the Veteran is a 
retired truck driver who currently attributes his retirement to 
his physical health conditions.  Thus, the examiner concluded 
that the Veteran's PTSD is not currently productive of major 
impairment in several areas and the assigned GAF score of 45 is 
consistent with the stable GAF scores assigned throughout 2008.  

In September 2009, the Veteran's chiropractor submitted a letter 
on behalf of the Veteran, in which he provides an evaluation of 
the Veteran's PTSD.  W.F. reported, that in his professional 
opinion, the Veteran deserves more than a 50 percent disability 
rating.  W.F. reported that he bases his opinion on his 
observations over the last 14 years of the Veteran's clinical 
history.  Specifically, he reported that a biochemical change in 
the neuraxis can occur under intense and/or prolonged stress 
which affects not only the mental and emotional aspects of the 
individual, but also the neuro-muscular-skeletal balance and 
function.  W.F. indicated that this manifests in chronic episodic 
neuro-muscular-skeletal problems requiring chiropractic care for 
relief of symptoms for which he has treated the Veteran over the 
years.  W.F. further reported that he expects this will 
necessitate continuing care for the remainder of the Veteran's 
life. 

After a careful review of the objective medical evidence, the 
Board finds that the evidence supports a grant of a 70 percent 
disability evaluation for the Veteran's PTSD for the entire 
appeal period as the Veteran has experienced significant 
impairment due to his PTSD for the entire appeal period.  GAF 
scores during the appeal period have ranged from 40 to 45, which 
denote serious symptoms or serious impairment in social or 
occupational functioning.  The November 2005 VA examiner 
diagnosed chronic severe PTSD, assigned a GAF of 40 and opined 
that the Veteran's symptoms have greatly increased since his 
retirement in January 2005.  The February 2009 VA examiner 
assigned the Veteran a GAF of 45, noting that this score is 
consistent with the stable GAF scores assigned throughout 2008.  
While the Veteran has variously attributed his retirement to both 
physical problems and his PTSD, the Board finds the VA 
examinations and treatment records with the consistent assignment 
of GAF scores between 40 and 45 denote occupational and social 
impairment with deficiencies in most areas.

The Board further finds the evidence does not show the 
symptomatology required for a 100 percent rating under the rating 
schedule.  Without evidence of total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, intermittent inability to perform activities of 
daily living, or memory loss of vital information, a total 
schedular rating for PTSD is not warranted for any period during 
the appeal.  While the Veteran is not currently gainfully 
employed, it appears that he worked as a truck driver for many 
years.  Moreover, the Veteran has maintained a lasting 
relationship with brother and sister, as well as his significant 
other.  Consequently, the Board finds that the total disability 
picture warrants a 70 percent evaluation but no more.


Extraschedular considerations

The Veteran has reported that he stopped working in January 2005 
due to his stress level, his hearing difficulty, and his physical 
health.  See November 2005 and February 2009 VA examinations.  
Further, the November 2005 VA examiner 
opined that the Veteran's ability to work was directly impacted 
by his service-connected PTSD, in that he became too stressed to 
continue driving a truck due to his PTSD.  As such, the Board 
must adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 22 
Vet. App. 242 (2008).  

The record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected PTSD.  His 
PTSD is primarily manifested by interference with employment.  
The extent of that interference, however, is appropriately and 
adequate addressed by the 70 percent rating under the rating 
schedule.  As the effects of the Veteran's disability has been 
fully considered and are contemplated in the rating schedule, 
referral for extraschedular ratings is unnecessary at this time.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

Entitlement to a disability evaluation of 70 percent for service-
connected PTSD is granted.


REMAND

Additional development is required before the issue of 
entitlement to TDIU can be adjudicated.  

The record raises an informal claim of entitlement to TDIU due to 
the Veteran's service-connected PTSD.  The Veteran's only 
service-connected disability is PTSD.  
During the November 2005 VA examination, the Veteran stated that 
he was employed as a truck driver for many years; however, the 
driving began to bother him, particularly the noise such as back 
firing and he felt stressed, so he retired in January of 2005.  
The November 2005 VA examination includes the examiner's opinion 
that the Veteran's ability to work was directly impacted by his 
service-connected PTSD, in that he became too stressed to 
continue driving a truck due to his PTSD.  However, as indicated 
above, during the February 2009 VA examination, the Veteran 
reported that he retired from his truck driving position because 
of his physical health, including his hearing.  The February 2009 
VA examiner indicated that there is no finding of unemployability 
due to a mental health condition from the Veteran's treating 
psychiatrist.  As such, the Board finds that an examination is 
necessary.  

The duty to assist requires that VA obtain an examination which 
includes an opinion on the effect of the Veteran's service-
connected disability on his ability to work.  Friscia v. Brown, 7 
Vet. App. 294 (1994).  In this regard, no opinion has been 
obtained in this case.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination in order to determine the 
effect of his service-connected PTSD on his 
employability.  The claims folder should be 
made available to the examiner for review.  
Any indicated evaluations, studies, and/or 
tests deemed to be necessary by the examiner 
should be accomplished.  The examiner is 
specifically requested to fully describe the 
functional effects caused by the Veteran's 
service-connected PTSD disability.  

Based on examination findings and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not the Veteran's service-
connected PTSD, without regard to his non 
service-connected disabilities, or his age, 
renders him unable to secure and follow a 
substantially gainful occupation.   

A complete rationale should be given for all 
opinions and expressed.

2.  Thereafter, readjudicate the Veteran's 
claim, with application of all appropriate 
laws and regulations, including consideration 
of any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claims remain adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the case 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


